     Case 2:20-cv-04593-FMO-JEM Document 25 Filed 03/02/21 Page 1 of 2 Page ID #:137


 1

 2

 3

 4

 5

 6                                                              JS-6
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      ANTHONY BOUYER, an                 Case No. 2:20-cv-04593-FMO-JEM
13      individual,

14                                             ORDER STIPULATION [24] RE:
        Plaintiff,                             DISMISSAL WITH PREJUDICE
15
        v.
16

17      AU ZONE INVESTMENTS #2,
        LP, a California limited
18      partnership; and DOES 1-10,
19      inclusive,
20      Defendants.
21

22

23

24

25

26

27
                                           1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04593-FMO-JEM Document 25 Filed 03/02/21 Page 2 of 2 Page ID #:138


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Au Zone
 3
      Investments #2, LP (“Defendant”), the Court hereby enters a dismissal with
 4

 5    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each

 6    party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED:       March 2, 2021                /s/ Fernando M. Olguin
10
                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
